Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-14-1998

Ingram v. Bucks County
Precedential or Non-Precedential:

Docket 97-1360




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Ingram v. Bucks County" (1998). 1998 Decisions. Paper 112.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/112


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT




                               97-1360
                        INGRAM v. BUCKS COUNTY


    The following modifications have been made to the Court's
opinion issued on 5/12/98 in the above-entitled appeal and will
appear as part of the final version of the opinion:


    1. On Page 1, change the District Court Docket Number from
D.C. Civ. No. 95-02122 to D.C. Civ. No. 96-02122.




                                           /s/ P. Douglas Sisk,
                                                     Clerk




Date: May 14, 1998